Name: 2004/330/EC: Council Decision of 22 September 2003 on the conclusion of bilateral Agreements between the European Community and the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Slovak Republic, and the Republic of Slovenia, respectively, laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services
 Type: Decision
 Subject Matter: European construction;  international affairs;  consumption;  information and information processing;  technology and technical regulations
 Date Published: 2004-04-22

 Avis juridique important|32004D03302004/330/EC: Council Decision of 22 September 2003 on the conclusion of bilateral Agreements between the European Community and the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Slovak Republic, and the Republic of Slovenia, respectively, laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services Official Journal L 117 , 22/04/2004 P. 0001 - 0001Council Decisionof 22 September 2003on the conclusion of bilateral Agreements between the European Community and the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Slovak Republic, and the Republic of Slovenia, respectively, laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services(2004/330/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2),Having regard to the proposal from the Commission,(1) Whereas the bilateral Agreements between the European Community and the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Slovak Republic, and the Republic of Slovenia, respectively, laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services have been negotiated and should be approved,HAS DECIDED AS FOLLOWS:Article 1The bilateral Agreements between the European Community and the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Slovak Republic, and the Republic of Slovenia, respectively, laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services are hereby approved on behalf of the European Community.The text of the Agreements and the Annexes thereto is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements in order to bind the Community and to transmit, on behalf of the Community, the note provided for in Article 16 of the Agreements(1).Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini(1) The date of entry into force of the Agreements will be published in the Official Journal of the European Union by the Secretariat of the Council.